Name: Commission Regulation (EEC) No 2525/78 of 27 October 1978 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 301 /40 Official Journal of the European Communities 28 . 10 . 78 COMMISSION REGULATION (EEC) No 2525/78 of 27 October 1978 amending Regulation (EEC) No 1528/78 laying down detailed rules for the appli ­ cation of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ( J ), and in particular Article 6 (3) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (2) sets out inter alia detailed rules for fixing the corrective amount in the absence of offers of dehy ­ drated fodder on the world market for one or more consecutive months following that for which the supplementary aid is applied, or if it is not possible to determine the trend of the forward prices, or if the trend determined no longer conforms to the market situation ; whereas in consequence pre-fixed aid should be set at zero for the month or months in ques ­ tion ; Whereas in Article 12 of Regulation (EEC) No 1528/78 a time limit for lodging applications for aid for dehydrated fodder which left the undertaking during the months of April , May and June 1978 should be fixed ; Whereas, as a result of the transition from the old to the new system in this sector, difficulties have arisen as regards compliance with the time limit referred to in the second paragraph of Article 20 of Regulation (EEC) No 1528/78 ; whereas this time limit should therefore be extended for the minimum period neces ­ sary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1528/78 is hereby amended as follows : 1 . The following paragraph is added to Article 5 : *4 . If the corrective amount referred to in Article 11 of Regulation (EEC) No 1417/78 cannot be fixed by applying the criteria referred to in para ­ graph 3 , it shall be fixed for the months in ques ­ tion at a level such that the supplementary aid is equal to zero . If on three subsequent occasions when the supple ­ mentary aid is fixed, the average forward market prices for at least two consecutive months cannot be determined by applying the criteria referred to in Article 1 of Regulation (EEC) No 1417/78 , the corrective amount shall also be determined, for the months in question , when the supplementary aid is fixed for the third time, at a level such that the supplementary aid is equal to zero .' 2. Article 1 2 shall read as follows : 'Article 12 1 . The supplementary aid, and the flat-rate aid referred to in Article 3 of Regulation (EEC) No 1117/78 shall be granted for dried fodder leaving the undertaking to a processing undertaking which lodges its application at the latest 60 days following the month during which the product leaves the undertaking. However, for the products referred to in the first indent of Article 1 (b) of the same Regulation, which left the undertaking in April , May and June 1978 , the application for aid shall be lodged not later than 30 November 1978 . 2. Every application for the flat-rate aid referred to in Article 3 of Regulation (EEC) No 1117/78 and for the supplementary aid shall contain at least the following :  the name, forename, address and signature of the applicant,  particulars of the quantity in respect of which application for each aid is made,  the month during which each quantity left the undertaking.' 3 . The second paragraph of Article 20 shall read as follows : 'However, contracts concluded before 1 October 1978 shall be lodged not later than 30 November 1978 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. O OJ No L 142, 30. 5 . 1978, p . 1 . (2) OJ No L 179, 1 . 7. 1978, p. 10 . 28 . 10 . 78 Official Journal of the European Communities No L 301 /41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 October 1978 . For the Commission Finn GUNDELACH Vice-President